                                                                                            E-FILED
                                                             Wednesday, 08 April, 2020 08:24:59 AM
                                                                     Clerk, U.S. District Court, ILCD

                   UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF ILLINOIS
                                 PEORIA DIVISION

UNITED STATES OF AMERICA,                   )
                                            )
      Plaintiff,                            )
                                            )
             v.                             )      Case No. 1:06-cr-10023
                                            )
ADRIAN T. JOHNSON,                          )
                                            )
      Defendant.                            )

                              ORDER & OPINION

      This matter is before the Court on Defendant Adrian T. Johnson’s Motion to

Modify Supervised Release Conditions (dkt. 146) and Supplemental Motion to Modify

Supervised Release Conditions (dkt. 148).1 The Government submitted a Response

(dkt. 149) pursuant to this Court’s direction. The Court finds an evidentiary hearing

unnecessary. Accordingly, the matter is ripe for review. For the reasons stated herein,

Defendant’s motions (dkts. 146, 148) are denied.

                                    BACKGROUND

      The prior proceedings against Defendant are largely irrelevant to the

disposition of the instant request. To summarize: in 2006, Defendant was indicted for

possession of 50 grams or more of cocaine base with intent to distribute in violation

of 21 U.S.C. §§ 841(a)(1), (b)(1)(A). (Dkt. 9). He was convicted by a jury. (Dkt. 46). He

was sentenced to life imprisonment and a ten-year term of supervised release. (Dkt.


1 Defendant’s original request was made pro se but included a request for
appointment of the Federal Defender’s Office; the Supplemental Motion was
submitted as a supportive pleading by that Office.
67). However, in 2013 his term of imprisonment was reduced to 144 months pursuant

to Federal Rule of Criminal Procedure 35(b). (Dkt. 101). He was released briefly in

2016, but he was taken back into custody for violating his supervised release. He was

released again in March of 2018. Since that time, he has tested positive for marijuana

on two occasions and driven drunk on at least one occasion. (Dkt. 149 at 4–5).

      Defendant reports he is suffering chronic back pain as a result of an automobile

accident. (Dkt. 146 at 1–2). In order to manage his pain, he obtained a permit under

the Illinois Compassionate Use of Medical Cannabis Act, 410 ILCS 130/1 et seq. (Dkt.

148 at 1). Defendant’s conditions of supervised release include that he may not

“possess, use, distribute, or administer any controlled substance” except as prescribed

by a physician. (Dkt. 67 at 3–4). Defendant asks the Court to modify this condition to

allow for cannabis use consistent with Illinois law. (Dkt. 148 at 2).

                                     DISCUSSION

      In addition to the conditions of supervised release mandated by statute, district

courts ordinarily possess significant discretion in imposing and fashioning conditions

of supervised release under 18 U.S.C. § 3583(d), provided they are reasonably related

to the factors set forth in § 3553(a), appropriately tailored to the defendant, designed

to balance the defendant’s liberty with deterrence and rehabilitation, and provide

adequate notice. 18 U.S.C. § 3583(d); United States v. Kappes, 782 F.3d 828, 847–48

(7th Cir. 2015). However, among the conditions that must be imposed on a defendant

are requiring the defendant “not commit another Federal, State, or local crime during

the term of supervision” or “unlawfully possess a controlled substance.” 18 U.S.C.



                                           2
§ 3583(d) (stating, in addition, “[t]he court shall also order, as an explicit condition of

supervised release, that the defendant refrain from any unlawful use of a controlled

substance.”). Therefore, “[a]lthough district courts ‘may modify, reduce, or enlarge

the conditions of supervised release, at any time prior to the expiration or termination

of the term of supervised release,’ courts cannot amend conditions to contradict

federal law.” United States v. Schostag, 895 F.3d 1025, 1027 (8th Cir. 2018) (quoting

18 U.S.C. § 3583(e)(2)).

       Under the Controlled Substances Act (CSA), Congress classified marijuana as

a Schedule I drug. Gonzales v. Raich, 545 U.S. 1, 14 (2005) (citing 21 U.S.C. §

812(b)(1), (c)). “The CSA designates marijuana as contraband for any purpose; in fact,

by characterizing marijuana as a Schedule I drug, Congress expressly found that the

drug has no acceptable medical uses.” Id. at 27. In a conflict between the CSA and

state law “federal law shall prevail,” pursuant to the Supremacy Clause. Id. at 29.

Courts therefore have “no discretion to allow [defendants] to use medical marijuana

while on supervised release.” Schostag, 895 F.3d at 1028; see also United States v.

Johnson, 228 F. Supp. 3d 57, 62 (D.D.C. 2017) (stating “every federal case addressing

the issue has held that defendants are prohibited from using state-sanctioned medical

marijuana while under federal court supervision” and collecting cases so holding).

The Court cannot grant Defendant the modification he seeks.

       Defendant raises United States v. McIntosh, 833 F.3d 1163, 1179 (9th Cir.

2016), in which the Ninth Circuit held the Department of Justice was barred from

spending funds from appropriations acts containing a specific rider to prosecute



                                            3
persons who utilized marijuana in compliance with state law. (Dkt. 148 at 2–3).

McIntosh is not binding upon this Court, but the Court need not determine whether

it agrees with the holding. McIntosh did not suspend the CSA or require federal courts

to allow defendants “to possess and use marijuana for medical purposes in violation

of federal law” while on supervised release. United States v. Nixon, 839 F.3d 885, 888

(9th Cir. 2016). So, it is inapplicable to Defendant’s request to have his conditions of

supervised release modified and does not alter the Court’s conclusion.

                                      CONCLUSION

      For the reasons stated above, Defendant’s Motion to Modify Supervised

Release Conditions (dkt. 146) and Supplemental Motion to Modify Supervised

Release Conditions (dkt. 148) are DENIED.



SO ORDERED.

Entered this 8th day of April 2020.

                                                         s/ Joe B. McDade
                                                       JOE BILLY McDADE
                                                United States Senior District Judge




                                           4
